Citation Nr: 0403275	
Decision Date: 02/05/04    Archive Date: 02/11/04

DOCKET NO.  02-12 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to a rating in excess of 30 percent for tinea 
pedis and onychomycosis of the feet.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Phillip L. Krejci





INTRODUCTION

The veteran had active service from August 1974 to August 
1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 2002 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, that increased the rating for the disability from 
noncompensably disabling to 30 percent disabling. 


FINDING OF FACT

Tinea pedis is manifested by bilateral, severe scaling and 
all but one toe is affected by onychomycosis without evidence 
of systemic or nervous manifestations, or evidence of 
constant or near-constant systemic therapy or other 
immunosuppressive drugs during the past 12-month period, or 
evidence that more than 40 percent of exposed areas are 
affected, or evidence of more than 40 percent of the entire 
body is affected. 


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 30 percent 
for tinea pedis and onychomycosis of the feet have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.118, Diagnostic Codes 7813, 7806 (2002) and DC 
7813, 7806 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

In this case, the veteran submitted his claim for increase in 
May 2001, asserting that his disability had increased in 
severity as evidenced by recent treatment by VA.  In a 
December 2001 letter, the RO provide the veteran 
preadjudicatory notice under 38 U.S.C.A. § 5103.  The veteran 
was informed that he was to provide records of non-VA medical 
treatment or, with his authorization, VA would obtain the 
records on his behalf.  The veteran was informed that VA 
would obtain the VA records he identified and a medical 
examination to determine the current level of disability.  
The veteran was also informed that he was responsible to help 
VA obtain all evidence necessary to support his claim, that 
VA needed information about any facility where he received 
treatment, and that he should provide VA with copies of any 
private treatment records in his possession.  The RO then 
adjudicated the claim in a January 2002 rating decision.  

For the above reasons, the Board finds that the RO's 
preadjudicatory notice substantially complies with the 
specificity requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (identifying evidence to substantiate the 
claim and the relative duties of VA and the claimant to 
obtain evidence); Charles v. Prinicipi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice); 
and, Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 
13, 2004) (preadjudicatory VCAA notice and the content of the 
notice requirement, pertaining to "any evidence" in the 
claimant's possession or a similar request to that effect).  

Also as to the VCAA notice requirement, the Veterans Benefits 
Act of 2003, P.L. 108-183, § 701, 117 Stat. 2651 (Dec. 16, 
2003) (to be codified in part at 38 U.S.C.A. § 5103) 
authorizes the Secretary of VA to make a decision on a claim 
before the expiration of the one-year period provided a 
claimant to respond to VA's request for information or 
evidence.  This legislation, effective as if enacted on 
November 9, 2000, immediately after the enactment of the 
VCAA, supersedes the decision of the United States Court of 
Appeals for the Federal Circuit that invalidated a regulatory 
provision, implementing the VCAA, that required a response to 
VCAA in less than the statutory one-year period.  Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, 7008, 7009, 7 010 (Fed. Cir. Sept. 22, 2003).  For 
these reasons, no further procedural development is required 
to comply with the duty to notify under the VCAA.

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO did obtain VA medical records 
and scheduled the veteran for a VA examination that was 
conducted in June 2001.  And the veteran has submitted 
private medical records.  As the veteran has not identified 
any additional evidence pertinent to his claim, not already 
of record, and as there are no additional records to obtain, 
the Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with. 

Other Duty to Assist Matters 

The veteran's representative requested another VA examination 
because the examiner did not review the file in connection 
with the examination.  Notwithstanding the representative's 
argument, the Board finds that the examination was adequate 
as it contains sufficient details about the disability to 
rate it under both the old and new criteria.  38 C.F.R. 
§ 4.2. 

The veteran's representative also argues for another VA 
examination to be conducted during the summer, when the skin 
condition is active.  In this case, the disability was active 
when the veteran was examined by VA. 



Factual Background 

The service medical records disclose that the veteran was 
treated for tinea pedis of both feet. 

After service in 1985, the veteran applied for VA disability 
compensation, claiming service connection for a fungal 
infection involving the feet.  On initial VA examination in 
March 1986, the diagnoses were bilateral tinea pedis and 
probable onychomycosis.  In a June 1986 rating decision, the 
RO granted service connection for bilateral tinea pedis and 
probable onychomycosis and assigned a noncompensable rating 
under Diagnostic Code 7813.  Since then the noncompensable 
rating has remained in effect and unchanged until the current 
claim was filed in May 2001.  

VA treatment records disclose that, in November 2000, the 
pertinent findings were onychomycosis involving all toe nails 
and maceration of one toe of each foot.  In April 2001, the 
pertinent findings were hypertrophic, brittle, and discolored 
toe nails.  When the veteran was seen in September 2001, he 
complained of painful toe nails.  He was prescribed two 
topical creams. 

On VA examination in December 2001, the veteran's primary 
symptoms were itching, odor, and scaling of the feet.  The 
pertinent findings were marked scaling and thickened and 
discolored toe nails.  The diagnoses were severe tinea pedis 
with scaling, bilaterally, and onychomycosis involving all 
but one toe. 

In the January 2002 rating decision, the RO increased the 
rating to 30 percent under Diagnostic Code (DC) 7813. 

General Policy in Rating 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  38 
C.F.R. Part 4. 

Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1 Various 
reports are to be reconciled into a consistent picture so 
that the current rating reflects the elements of disability 
present.  38 C.F.R. § 4.2.  Where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned. 
38 C.F.R. § 4.7.

Applicable Diagnostic Codes 

Prior to August 30, 2002, disabilities such as tinea pedis 
and onychomycosis that were encompassed in Diagnostic Code 
7813 were rated under DC 7806.  Under DC 7806, in effect 
before August 30, 2002, a 50 percent rating was warranted for 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptionally repugnant.  A 30 
percent rating was warranted for constant exudation or 
itching, extensive lesions, or marked disfigurement.

On August 30, 2002, the rating criteria for DC 7813 and DC 
7806 were amended.  Diagnostic Code 7813 now provides that 
disabilities, such as the veteran's, are rated either as 
scars or dermatitis (DC 7806), depending on the predominant 
disability.  Under the current DC 7806, a 60 percent rating 
is warranted if more than 40 percent of the entire body, or 
more than 40 percent of exposed areas, is affected, or if 
constant or near-constant systemic therapy, such as 
corticosteroids or other immunosuppressive drugs, is required 
during the preceding 12 months.  A 30 percent evaluation is 
warranted if 20 to 40 percent of the entire body, or 20 to 40 
percent of exposed areas, is affected, or if systemic 
therapy, such as corticosteroids or other immunosuppressive 
drugs, is required for six weeks or more, but not constantly, 
during the preceding 12 months. 

Amended regulations and rating criteria are not applied to 
any period that precedes their effective date.  38 U.S.C.A. 
§ 5110(g); VAOPGCPREC 3-2000.  



Analysis 

Under DC 7806 criteria, prior to August 30, 2002, while there 
is evidence of scaling or exfoliation, there is no evidence 
of the combination of scaling and systemic or nervous 
manifestations that meet the 50 percent rating.  For this 
reason, a rating in excess of 30 percent under DC 7806, prior 
to August 30, 2002, is not warranted.

As for the current DC 7813, the predominant disability 
picture is scaling and infected toe nails, not scarring.  
Therefore, the applicable DC for rating the disability is DC 
7806.  As there is no evidence that the veteran is on 
constant or near-constant systemic therapy or other 
immunosuppressive drugs during the past 12-month period, or 
evidence that more than 40 percent of exposed areas are 
affected, only the feet and toe nails are involved, or 
evidence of more than 40 percent of the entire body is 
affected, again only the feet and toe nails are involved, the 
criteria for a 60 percent have not been met. 

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. 
§ 5107(b). 


ORDER

A rating in excess of 30 percent for tinea pedis and 
onychomycosis of the feet is denied.


__________________________________________
GEORGE E. GUIDO, JR.
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



